I concur in the judgment and the basis upon which it is grounded, except as to contention of defendants *Page 449 
that "foreseeability" is applicable in determining the issues in this case, and that the jury should have been charged thereon.
In my opinion, respectfully submitted, the foreseeability rule or test of liability is applicable where the alleged culpable act is challenged on the ground that it was not tortious, or where the tortious character of the act is conceded, but an issue of proximate cause is raised. The courts frequently test the liability of the defendant on the basis of foreseeability, that is to say, the alleged wrongdoer is bound to anticipate only the reasonable and probable consequences of his conduct. An injury that could not reasonably have been foreseen as the probable result of an alleged wrongful act is not actionable.
In the instant case, the trial court charged the jury fully on the issue of whether the act complained of was tortious. It appears further that the damage sustained by plaintiff was the direct and proximate result of the act complained of. There was no issue of an intervening cause or of contributory negligence on the part of plaintiff.
On the record before us, it is my opinion that the issue of foreseeability should not be considered, on the ground that it is spurious and confusing.